Order entered January 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00596-CR
                                      No. 05-14-00597-CR

                          MICKEY ODELL GERALD II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F07-72503-V, F07-72502-V

                                            ORDER
       The Court REINSTATES the appeals.

       On October 28, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested the reporter’s record; (4) Debi Harris, court reporter for Auxiliary Court

No. 8, is the court reporter who recorded the proceedings; (5) Ms. Harris’s explanation for the

delay in filing the record is due to a family death and other issues, she overlooked the record; and

(6) Ms. Harris requested thirty days from the January 6, 2015 findings to file the record.
       We GRANT Ms. Harris’s January 2, 2015 request for an extension of time to file the

reporter’s record. We ORDER Ms. Harris to file the complete reporter’s record, including all

exhibits admitted into evidence, by FEBRUARY 9, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debi

Harris, court reporter, Auxiliary Court No. 8, and to counsel for all parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE